Citation Nr: 1110827	
Decision Date: 03/18/11    Archive Date: 03/30/11

DOCKET NO.  09-33 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a back disability; and if so, whether the claim may be granted.

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for a right knee disability; and if so, whether the claim may be granted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from December 1945 to December 1946.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In February 2011, the Veteran testified at a travel board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to a back disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A claim for service connection for a back condition was denied by a February 1953 rating decision that was not appealed.  In August 1984, the RO continued the previous denial of service connection for a back condition; this decision was also not appealed.

2.  Evidence submitted subsequent to the August 1984 rating decision is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim.

3.  A claim for service connection for degenerative changes of the right knee was denied by rating decisions dated in February 1982 and August 1982 that were not appealed.

4.  Evidence submitted subsequent to the August 1982 rating decision is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim.

5.  The Veteran's right knee degenerative joint disease is likely related to active service.


CONCLUSIONS OF LAW

1.  The August 1984 rating decision which continued the previous denial of service connection for a back condition is final.  38 U.S.C. § 4005(c) (1982); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1984).

2.  New and material evidence has been submitted since the August 1984 rating decision, and the claim of entitlement to service connection for a back disability is reopened.  38 U.S.C.A. §§ 5108 (West 2002); 38 C.F.R. §§ 3.156 (2010).

3.  The February 1982 and August 1982 rating decisions which denied the Veteran's claim for service connection for degenerative changes of the right knee are final.  38 U.S.C. 4005(c) (1976); 38 C.F.R. §§  3.104, 19.118, 19.153 (1981 and 1982).

2.  New and material evidence has been submitted since the August 1982 rating decision, and the claim of entitlement to service connection for degenerative changes of the right knee is reopened.  38 U.S.C.A. §§ 5108 (West 2002); 38 C.F.R. §§ 3.156 (2010).

5.  The Veteran's right knee degenerative joint disease was incurred in active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  
	
Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

With respect to service connection claims, the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court of Appeals for Veterans Claims held that in order to successfully reopen a previously and finally disallowed claim, the law requires the presentation of a special type of evidence-evidence that is both new and material.  The terms "new" and "material" have specific, technical meanings that are not commonly known to VA claimants.  Because these requirements define particular types of evidence, when providing the notice required by the VCAA it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of evidence that must be presented.  This notice obligation does not modify the requirement that VA must provide a claimant notice of what is required to substantiate each element of a service-connection claim.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Accordingly, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish his or her entitlement to the underlying claim for the benefit sought.

In order to satisfy the legislative intent underlying the VCAA notice requirement to provide claimants with a meaningful opportunity to participate in the adjudication of their claims, the VCAA requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate those element or elements required to establish service connection that were found insufficient in the previous denial.  In other words, the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.  The basis for the denial in the prior decision can be ascertained from the face of that decision.  

Initially, the Board observes that in light of the favorable outcome of this appeal with respect to the issues of whether new and material evidence has been submitted to reopen the claims for a back condition and right knee degenerative changes, any perceived lack of notice or development under the VCAA should not be considered prejudicial.  In addition, in light of the favorable outcome of this appeal with respect to the Veteran's claim for service connection for a right knee disability, any perceived lack of notice or development under the VCAA should not be considered prejudicial.  

New and Material Evidence

In a February 1953 rating decision, a claim for service connection for a back condition was denied.  In a decision dated in August 1984, the RO continued the previous denial of service connection for a back condition.  In February 1982 and August 1982 rating decisions, the RO denied service connection for a right knee condition, specifically degenerative changes of the right knee.  

Although the Veteran submitted a Notices of Disagreement with the February 1982 and August 1984 decisions, he did not perfect his appeal with respect to either decision.  

An appeal consists of a timely filed notice of disagreement (NOD) in writing and, after a SOC has been furnished, a timely filed substantive appeal.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200 (2010).  The claimant must file the substantive appeal within 60 days from the date the SOC is mailed, or within the remainder of the one-year time period from the date of mailing of notice of the initial determination being appealed, whichever ends later.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302(b).  The substantive appeal should set out specific arguments relating to errors of fact or law made by the RO in reaching the determination being appealed.  38 U.S.C.A. § 7105 (d) (3)-(5) (West 2002); 38 C.F.R. § 20.202 (2010).  If an appeal is not perfected within the time specified by the regulation, the RO's determination becomes final. 38 U.S.C.A. § 7105(c).  

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  See 38 U.S.C. § 4005(c) (1982); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1984).  Thus, the 1982 and 1984 decisions are final.  

The Veteran's application to reopen his claims of service connection for a right knee disability and lower back disability was received in February 2008.  A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

The Board notes that by a July 2008 rating decision, the RO apparently construed the February 2008 correspondence to include a new claim for service connection for a low back condition secondary to service-connected disability.  Thus, the RO essentially reopened the Veteran's claim of entitlement to service connection for a back condition but denied the claim on the merits.  In addition, the RO reopened the Veteran's claim for service connection for degenerative change of the right knee but also denied the claim on the merits.  

On appeal, however, the Board must make its own determination as to whether any newly submitted evidence warrants a reopening of the claims.  This is important because the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claims on the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

In February 1953, service connection for a back condition was denied on the basis that service records were silent as to any back abnormalities.  In August 1984, the RO noted that the evidence did not warrant any change in the prior denial of service connection for a back condition.  

In February 1982, service connection for right knee due to service-connected left knee was denied as the outpatient treatment reports did not mention either knee; therefore, no medical evidence had been presented which would present a reasonable indication of a valid claim for service connection.  The August 1982 rating decision noted that the service medical records did not show any chronic right knee condition, that treatment record dated in October 1980 showed the Veteran complaining of bilateral knee pain, and there was no evidence to establish that the Veteran's current knee problems related in any way to the service-connected left knee or to the Veteran's active military service.  

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  

Service connection may also be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1112, 1110, 1131 and 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a) (2010).  

If a chronic disease is not present during service, service connection may be established under 38 C.F.R. § 3.303(b) (2010) by evidence of continuity of symptomatology.  

When a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d) (2010).  To prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury pursuant to 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Additional evidence received since the 1982 and 1984 rating decisions includes various VA treatment records and statements from the Veteran including personal hearing testimony.  On his August 2009 VA Form 9, Appeal to the Board of Veterans' Appeals, the Veteran noted that he was treated for his right knee while on active duty.  At the Veteran's travel board hearing, the Veteran testified that in 1947,  he presented to medical facility in Jacksonville, Florida with complaints that he had been "having trouble" with both knees and that down through the years, both of his knees progressively worsened.  In addition, the Veteran testified that his VA physician stated that it was her belief that the Veteran's right knee went bad because of bearing all the weight of the left knee.  Further, the Veteran testified that his knees give out causing him to fall and hurt his back several times.  

The Veteran is competent to testify regarding continuous knee pain since service.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999).  The Veteran is also competent to give evidence about what he experienced; i.e., that his knees gave out and he fell and hurt his back.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  

In regard to the evidence submitted since the 1982 and 1984 rating decisions, the Board finds the Veteran's competent and presumed credible statements of continuous problems with right knee since service as well as regarding back injuries are neither cumulative nor redundant and relate to unestablished facts necessary to substantiate the claims.

Accordingly, the Board finds that the evidence received subsequent to 1982 and 1984 rating decision is new and material and serves to reopen the claims.  

Service Connection

The Veteran's service treatment records indicate that he provided a history of pre-service knee injury playing football and again falling on an obstacle course at Sheppard Field, Texas while taking basic training.  The Veteran reported that his left knee became swollen and painful and after several days he reported to the dispensary where he was instructed to use to soaks to the knee and to wear and act bandage.  The pain and swelling grew progressively worse finally requiring hospitalization on June 19, 1946 at which time 90 ccs of straw-colored fluid was aspirated from the knee joint.  After seven days of bed rest, the swelling subsided and the Veteran was returned to duty.  He was re-admitted to the hospital July 12, 1946 with another episode of pain and swelling of the knee and was subsequently transferred to William Beaumont General Hospital for treatment and disposition.  In September 1946, the Veteran was sent for medical consultation because of recurrent synovitis of both knees.  Provisional diagnosis was hydroarthrosis knees bilateral.  The opinion of the consultant indicated that there was no evidence of arthritis, no faci of infection found, and that medical clearance was given but recommended a consultation for conversion hysteria.  An October 4, 1946 progress note indicates that synovitis recurs at intervals and persists 3-7 days.  Cold weather affects his knees, making complaints more numerous.  Orders dated in September 1946 indicate heat bake for both knees.  

In November 1947, physical examination of the right knee was normal.  A September 1980 Medical Certificate and History indicates that the Veteran reported history of right knee pain injured in 1940s.  An October 1980 Therapy Order Sheet noted a 30-year history of degenerative joint disease and pain right knee.  An October 1980 Consultation Sheet noted a 20-year history of bilateral knee pain with effusions.  A November 1980 Medical Record indicates that the Veteran was totally and permanently disabled since July 1978 because of knee pain bilaterally.  

The Veteran underwent VA examination in June 1984.  The VA examiner noted, "The patient had synovitis diagnosed while in the military which in retrospect, was most probably an episode of degenerative arthritis at that time."  

As noted above, to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  

In this case, there is evidence of right knee synovitis in service, evidence of current right knee degenerative joint disease, and medical evidence of a nexus between the in-service right knee synovitis and the current right knee degenerative joint disease.  There is no contrary evidence of record.  The Board notes that the Veteran underwent VA examination in July 2008.  After physical examination of the Veteran, the examiner diagnosed severe degenerative joint disease right knee and opined that the Veteran's right knee condition was less likely as not caused by or a result of the service-connected synovitis, chronic, recurrent left knee.  However, the examiner did not render an opinion with respect to whether it was likely that the Veteran's current right knee degenerative joint disease was related to his active service.

Thus, the Board finds that service connection for right knee degenerative joint disease has been established by the competent and credible evidence of record.


ORDER

Service connection for right knee degenerative joint disease is granted.


REMAND

With respect to the Veteran's claim for service connection for low back disability, the evidence indicates that the Veteran has been diagnosed with osteoarthritis and degenerative disc disease of the lumbosacral spine, lumbar spinal stenosis, status post lumbar laminectomy with discectomy L2-3.

The Veteran testified in February 2011, that his knees have given out, he has fallen, and he has injured his back on several occasions.  The Veteran also noted that he has been treated for back problems at the Gainesville VAMC for 60 years.  It is the Board's opinion that an effort should be made to secure any medical records pertaining to the Veteran's lumbar spine from the Gainesville VAMC since January 1948 to the present.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is requested.)

1.  All VA treatment records pertaining to treatment for lumbar spine condition from January 1948 to the present from the VAMC in Gainesville, Florida should be obtained and associated with the claims file.  If any of the above records have been retired to a federal records storage facility, all necessary follow-up efforts must be made to obtain the records, until it is clear from the responses received that further requests would be futile.

2.  After the above is completed, the Veteran should be afforded the appropriate VA examination to determine the etiology of his current lumbar spine disorders.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  The examiner should provide an opinion as to whether it is at least as likely as not that any current lumbar spine disorder is related to active service or is caused by or permanently aggravated (chronically worsened) by his service-connected right and left knee disabilities.  

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

Please note that temporary or intermittent flare-ups are not sufficient to be considered "aggravation" unless the underlying condition, as contrasted to symptoms, is worsened.  

3.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


